DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I with selection of (i)(a), (iv), (vi), (ix), (xv), and (xvii) in the reply filed on 05/17/2022 was previously acknowledged.
Claims 13 and 16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/17/2022.
After reconsideration of the requirement of election of species set forth in the Office Action dated 03/28/2022 and in an effort to further prosecution, the requirement of election of species with respect wherein the third anode side organic layer comprising a compound selected from (xii)–(xvi) ONLY was withdrawn in the Office action of 06/23/2022.
Claims 1–12, 14–15, and 17–30 read on the elected species.  It is noted that claim 2 appears to read on the elected species because a compound represented by a formula (C3) is not required to be present.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 and 06/24/2022 have been considered by the examiner.
It is noted that there appears to be a typographical error relating to the citation B22 of WO-2020127145-A1 which should read WO-2020127145-A2.

Response to Amendment
Claims 1, 7, 20, and 23 are amended due to Applicant's amendment dated 09/20/2022 and claim 7 is amended due to Applicant's amendment dated 09/27/2022.  Claims 1–30 are pending and claims 13 and 16 are withdrawn from consideration.

The objection to claim 1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/20/2022.
The rejection of claim 1 and dependents under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/20/2022.  The rejection is withdrawn.
The rejection of claims 1–2, 4–12, 14, 18, 20–26, and 30 under 35 U.S.C. 103 as being unpatentable over Ha et al. KR-20170134163-A (referred to as "Ha-KR"), and machine translation (referred to as "Ha-MT"), the rejection of claims 3, 15, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Ha and further in view of Ye et al. US-20210159418-A1 (hereafter "Ye"), the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Ha and further in view of Forrest et al. US-20110248249-A1 (hereafter "Forrest"), and the rejection of claims 28–29 under 35 U.S.C. 103 as being unpatentable over Ha and further in view of in view of Kawamura et al. US-20180019428-A1 (hereafter "Kawamura") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/20/2022.
However, as outlined below, new grounds of rejection have been made in view of Baranoff et al. Dalton Trans., 2015, 44, 8318.

Response to Arguments
Applicant’s arguments on pages 28–29 of the reply dated 09/20/2022 and page 26–27 of the reply dated 09/27/2022 with respect to the rejection of claims 4, 8, 20–22, and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 28 of the reply of 09/20/2022 and page 26 of the reply of 09/27/2022 with respect to claim 4 that the recitation of “an interface at a side close to the anode” of the third anode side organic layer pointed to in the Office Action means an interface between the third anode side organic layer and a layer adjacent to the third anode side organic layer on the anode side.
Examiner's response -- While Applicant argues that “an interface at a side close to the anode” of the third anode side organic layer means an interface between the third anode side organic layer and a layer adjacent to the third anode side organic layer on the anode side, there is no recitation in the claims of what the interface is between.  Therefore, it is respectfully submitted that it remains unclear what is being referred to by "an interface at a side close the anode" for either the third anode sign organic layer or the emitting layer disposed closest to the anode.
Applicant's argument -- Applicant argues on page 29 of the reply of 09/20/2022 and page 27 of the reply of 09/27/2022 with respect to claim 8 that "the compound" is referring to the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1 and with respect to claim 26 that "the compound" is referring to the "a compound represented by a formula (C1)" recited in claim 1.
Examiner's response -- While Applicant argues the above, the claim language remains unclear.  
Claim 8 only recites "the compound", not "the at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" or "the constituent material comprised in the second anode side organic layer", and it is noted that the claims are open to other materials being present in the second anode side organic layer.  Thus it is still not clear if "the compound" necessarily refers to the "the constituent material comprised in the second anode side organic layer" which is "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" or if it could refer to another compound present in the second anode side organic layer.  
Claim 26 only recites "the compound", not that the constituent material comprised in the second anode side organic layer is "a compound represented by a formula (C1)".  It is noted that the claims are open to other materials being present in the second anode side organic layer, including additional monoamine compounds.  Thus it is still not clear if "the compound" necessarily refers to the "constituent material comprised in the second anode side organic layer" and it is "a compound represented by formula (C1)."
Applicant's argument -- Applicant argues on page 29 of the reply of 09/20/2022 and page 27 of the reply of 09/27/2022 with respect to claims 20 and 22 that "a third hole transporting zone material" is a material for the third anode side organic layer and corresponds to "the compound represented by formula (C1)."
Examiner's response -- While Applicant argues the above, the claim language remains indefinite.  Claims 20 and 22 only recite "a third hole transporting zone material", not "the compound represented by a formula (C1)" or "the constituent material comprised in the third anode side organic layer", and it is noted that the claims are open to other materials being present in the third anode side organic layer. Thus, it is still unclear if the "third hole transporting zone material" is referring to "the compound represented by a formula (C1)" recited in claim 1, from which claims 20 and 22 depend, or an additional compound comprised in the third anode side organic layer.
Applicant's argument -- Applicant argues on page 29 of the reply of 09/20/2022 and page 27 of the reply of 09/27/2022 with respect to claim 21 that "a second hole transporting zone material" is a material for the second anode side organic layer and corresponds to the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1.  
Examiner's response -- While Applicant argues the above, the claim language remains indefinite.  Claim 21 only recites "a second hole transporting zone material", not the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" or "the constituent material comprised in the third anode side organic layer", and it is noted that the claims are open to other materials being present in the second anode side organic layer. Thus, it is still unclear if the "a second hole transporting zone material" is referring to  the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1, from which claim 21 depends, or an additional compound comprised in the second anode side organic layer.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 30–32 of the reply dated 09/20/2022 and pages 28–30 of the reply dated 09/27/2022 with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Ha et al. KR-20170134163-A (referred to as "Ha-KR"), and machine translation (referred to as "Ha-MT") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on pages 30–31 of the reply dated 09/20/2022 and pages 28–29 of the reply dated 09/27/2022 that the device disclosed in Ha is a red phosphorescent device and therefore does not read on the claimed device as amended.
Examiner's response -- The claims as amended require at least one emitting layer comprising an emitting compound that emits light having a maximum peak wavelength of 500 nm or less or emits light having a maximum peak wavelength in a range from 500 nm to 550 nm.  This new limitation is met as discussed in greater detail in the new grounds of rejection below over Baranoff et al. Dalton Trans., 2015, 44, 8318.  The modified device of Ha in view of Baranoff comprises dopant FIrpic, which emits at a blue wavelength of 468 nm.
Applicant's argument --  Applicant argues on page 31 of the reply dated 09/20/2022 and page 29 of the reply dated 09/27/2022 that Ha and Ye neither describes nor suggests that the light-extraction efficiency of the blue or green light emitting device can be effectively enhanced when the refractive index difference meets Numerical Formula N1 in claim 1 and the film thickness of the third anode side organic layer is 20 nm or more in the hole transporting zone of the blue or green light emitting device.
Examiner's response -- In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the light-extraction efficiency of the blue or green light emitting device can be effectively enhanced when the refractive index difference meets Numerical Formula N1 and the film thickness of the third anode side organic layer is 20 nm or more in the hole transporting zone of the blue or green light emitting device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
The claimed features of the refractive index difference meets Numerical Formula N1 and the film thickness of the third anode side organic layer is 20 nm or more in the hole transporting zone of the blue or green light emitting device are claimed features and are met as discussed in greater detail in the rejection of record and below.
Applicant's argument -- It appears that Applicant is alleging unexpected results.  Applicant argues on pages 31–32 of the reply dated 09/20/2022 and pages 29–30 of the reply dated 09/27/2022 that the data in the specification demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues the arrangement recited in amended claim 1 effectively improves the light-extraction efficiency of blue and green emission.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
The data presented in Table 22 compared devices wherein the thickness of the third anode side organic layer is increased from 5 nm to 20 nm.  However, in the rejection below, the device of Ha comprises and it would have been obvious to one having ordinary skill in the art to (1) substitute the compound HTM6 in the hole-transporting layer with 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 and (2) substitute the dopant D1 for the dopant FIrpic because on the teaches of Baranoff.  Claim 1 does not require the film thickness of the third anode side organic layer is 20 nm or more in the hole transporting zone.  Thus, it appears that comparison has not been made between the claimed subject matter and the closest prior art and the evidence of nonobviousness is not commensurate in scope with at least claim 1.  Further, it is unclear from the data presented that alleged effect of improvement in the light-extraction efficiency of blue and green emission with a thickness of the third anode side organic layer is 20 nm or more is germane to overcoming the rejection of at least claim 1 below.
Additionally, it is noted that the device of Example 4-1 and Comparative Example 4-1 the devices comprise three light emitting layers comprising separately the dopants 
    PNG
    media_image2.png
    155
    225
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    196
    225
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    118
    219
    media_image4.png
    Greyscale
.  This multilayer structure differs from the Example 40 of Ha and each of these dopants differ significantly from the red dopant in the Example 40 of Ha, D1 
    PNG
    media_image5.png
    128
    160
    media_image5.png
    Greyscale
(page 130, Ha-KR).  Applicant has not provided an explanation regarding differences between the prior art Ha and the evidence proferred in Table 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 8, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites:

    PNG
    media_image6.png
    141
    733
    media_image6.png
    Greyscale

It is unclear what is being referred to by "an interface at a side close the anode."  Does this mean the interface between the third anode side organic layer to the adjacent layer on the anode side?  
For purposes of examination this will be interpreted to mean a total of a film thickness of the third anode side organic layer and any other layers present between the third anode side organic layer and the light emitting region is 30 nm or more.

Regarding claims 8 and 26, claim 8 recites "wherein the compound comprised in the second anode side organic layer has a refractive index of 1.94 or more" and claim 26 recites "wherein the compound comprised in the second anode side organic layer is a monoamine compound."  It is unclear "the compound" is referring to the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1, from which claims 8 and 26 depend, or any compound comprised in the second anode side organic layer.
For purposes of examination, this will be interpreted such that "the compound" is referring to either the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1, or any compound comprised in the second anode side organic layer.

Regarding claims 20–22, claims 20 and 22 recites "a third hole transporting zone material."  It is unclear if the "third hole transporting zone material" is referring to "the compound represented by a formula (C1)" recited in claim 1, from which claims 20 and 22 depend, or an additional compound comprised in the third anode side organic layer.
For purposes of examination, this will be interpreted such that the "a third hole transporting zone material" can be either the "compound represented by a formula (C1)" recited in claim 1 or an additional compound.

Regarding claim 21, claim 21 recites "a second hole transporting zone material." It is unclear if the "second hole transporting zone material" is referring to the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1, from which claim 21 depends, or an additional compound comprised in the second anode side organic layer.
For purposes of examination, this will be interpreted such that the "a second hole transporting zone material" can be either the "at least one compound selected from the group consisting of a compound represented by a formula (C1) below and a compound represented by a formula (C3)" recited in claim 1 or an additional compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 4–9, 11–12, 14, 18, 20–26, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. KR-20170134163-A (referred to as "Ha-KR"), and machine translation (referred to as "Ha-MT") in view of Baranoff et al. Dalton Trans., 2015, 44, 8318.
Regarding claims 1–2, 4–9, 11–12, 14, 18, 20–26, and 30, Ha teaches an organic light emitting device comprising: a cathode; an anode; a light emitting layer provided between the cathode and the anode; a hole transport layer provided between the anode and the light emitting layer, the hole transport layer comprising a compound represented by the following formula (1); and at least one hole-transporting layer provided between the anode and the light-emitting layer and comprising at least one of a compound represented by a formula (2), a compound represented by a formula (3), and a compound represented by a formula (4) (Ha-MT page 3, lines 1–6). Ha teaches the organic light emitting device has a low driving voltage, high efficiency, and long lifetime (page 3, line 9 and line 18). Ha teaches specific examples of the light emitting device including Example 40 with the following layer structure (Ha-MT page 25, lines 26–27 and Table 4, page 28): 

    PNG
    media_image7.png
    76
    695
    media_image7.png
    Greyscale

wherein the compounds have the following structures (Ha-KR, page 130):

    PNG
    media_image8.png
    198
    535
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    194
    539
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    219
    362
    media_image10.png
    Greyscale
 .
Compound HTM4 is a compound of the formula (1) of Ha and HTM6 is a compound of the formula (2) of Ha.

Ha does not specifically disclose a device as shown above wherein the hole-transporting layer comprises a compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
instead of HTM6.  However, as noted above, Ha teaches that the hole-transporting layer comprises at least one of a compound represented by a formula (2), a compound represented by a formula (3), and a compound represented by a formula (4) and Ha teaches specific examples of the compound of formula (2) including HTM6 
    PNG
    media_image11.png
    142
    126
    media_image11.png
    Greyscale
(Ha-KR, ¶ [0132], page 94) and 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 (Ha-KR, ¶ [0137], page 97).
Therefore, given the general formula and teachings of Ha, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the compound HTM6 in the hole-transporting layer with 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, because Ha teaches the hole-transporting layer may comprise a compound of formula (2) and teaches the compound of formula (2) may suitably be selected as 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole-transporting layer of the device of Ha and possess the benefits as described above taught by Ha.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have specifically selected the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, because it would have been choosing from the list of compounds of formula (2) specifically disclosed by Ha, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole-transporting layer of the device of Ha and possessing the benefits taught by Ha.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound of formula (2) in the hole-transporting layer having the benefits as described above taught by Ha in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Ha does not specifically disclose a device as shown above wherein the light emitting layer comprises an emitting compound that emits light having a maximum peak wavelength of 500 nm or less or emits light having a maximum peak wavelength in a range from 500 nm to 550 nm instead of D1.  However, Ha teaches the light emitting layer may include a host material and a dopant material (Ha-MT, page 15, line 15), as in the modified device above, and that examples of the dopant include and metal complexes (Ha-MT, page 15, lines 21–22), including iridium complexes (page 15, lines 28–29), as in the modified device above.
Baranoff teaches FIrpic is a bis-cyclometallated iridium complex for use in organic light emitting diodes (OLEDs) that has attractive sky-blue emission, high emission efficiency, and suitable energy levels (Abstract).  Baranoff teaches that the room temperature emission spectrum in dichloromethane exhibits a maximum at 468 nm (page 8320, first column, second paragraph), which falls within the claimed range of light emission having a maximum peak wavelength of 500 nm or less.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute compound D1 in the light emitting layer of the modified device 40 of Ha with FIrpic, based on the teaching of Baranoff.  The motivation for doing so would have been to obtain attractive sky-blue emission, high emission efficiency, and suitable energy levels, as taught by Baranoff.
The modified device of Ha in view of Baranoff has the following layer structure: 

    PNG
    media_image12.png
    134
    956
    media_image12.png
    Greyscale

In the modified device of Ha in view of Baranoff, the layers HTM4:HIL2 / HTM4 / 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 / HTM9 correspond to the claimed layers first anode side organic layer / second anode side organic layer / third anode side organic layer / fourth anode side organic layer, respectively.
Compound HTM4 
    PNG
    media_image13.png
    123
    90
    media_image13.png
    Greyscale
 of the second anode side organic layer is a compound of formula (C1) wherein: 
	LA1, LA2, and LA3 are each an unsubstituted arylene group having 6 ring carbon atoms (a phenylene group);
	Ar111 is a substituted heterocyclic group have twelve ring atoms (a carbazolyl group), Ar112 is a substituted aryl group having 6 ring carbon atoms (a phenyl group), and Ar113 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group); and
	RC1, RC2, and RC3 are not required to be present.
Compound HTM4 
    PNG
    media_image13.png
    123
    90
    media_image13.png
    Greyscale
 of the second anode side organic layer is a compound of formula (cHT2-1) wherein: 
	Ar112 is a substituted aryl group having 6 ring carbon atoms (a phenyl group), and Ar113 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group); 
	LA1, LA2, and LA3 are each an unsubstituted arylene group having 6 ring carbon atoms (a phenylene group); 
	RA25 is an unsubstituted aryl group (a phenyl group); and
	RA20 to RA24 are each a hydrogen atom.	
The compound
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
of the third anode side organic layer is a compound of formula (C1) wherein:
	LA1, is an unsubstituted arylene group having 6 ring carbon atoms (a phenylene group) and LA2 and LA3 are each a single bond;
	Ar111 is an unsubstituted heterocyclic group have twelve ring atoms (a benzofuran group), Ar112 and Ar113 are each a substituted aryl group having thirteen ring carbon atoms (a fluorenyl group); and
	RC1, RC2, and RC3 are not required to be present.
The compound
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
of the third anode side organic layer is a compound of formula (cHT3-31) wherein:
	Ar312 and Ar313 are each a substituted aryl group having thirteen ring carbon atoms (a fluorenyl group);
	LD1 is an unsubstituted arylene group (a phenylene group), LD2, and LD3 are each a single bond;
	X3 is an oxygen atom;
	RD50 is a single bond to *m; and
	RD41 to RD49 are each a hydrogen atom.
A compound represented by formula (C3) is not required to be present. 
An organic light emitting device is necessarily an electronic device and therefore the modified device of Ha is an electronic device.
FIrpic emits light having a maximum peak wavelength of 500 nm or less, specifically 468 nm.

Ha in view of Baranoff appears silent with respect to the property of a difference NM2 - NM3 between a refractive index NM2 of a constituent material comprised in the second anode side organic layer and a refractive index NM3 of a constituent material comprised in the third anode side organic layer satisfies a relationship of the numerical formula NM2 - NM3 ≥ 0.05.
The instant specification recites Example 3-3 on page 336:
Compound HTM4 of Ha is equivalent to compound HT-19 of the instant specification and compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
is equivalent to compound HT-82 of the instant specification.  The table on page 336 recites the refractive index NM2 of HT-19 is 2.00, the refractive index NM3 of HT-82 is 1.71, and that the difference NM2 - NM3 is 0.29. Since Ha in view of Baranoff teaches a layer of HTM4 (equivalent to compound HT-19) adjacent a layer of 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
(equivalent to compound HT-82) in this order from the anode, the same structure as disclosed by the Applicant, the property of a difference NM2 - NM3 between a refractive index NM2 of a constituent material comprised in the second anode side organic layer and a refractive index NM3 of a constituent material comprised in the third anode side organic layer satisfies a relationship of the numerical formula NM2 - NM3 ≥ 0.05 is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Ha in view of Baranoff appears silent with respect to the property of a hole mobility of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer μh(CHT3) is larger than 1.0 x 10-5 cm2/Vs.
The instant specification recites in Table 23 on page 369 that HT-15 and HT-16, which are similar in structure to the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, have a hole mobility of 2.1 x 10-4 cm2/Vs and 6.8 x 10-5 cm2/Vs, respectively.  Additionally, as noted above the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 is equivalent to the preferred instant compound HT-82 (see page 312 of the specification).  Since Ha teaches the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, a similar structure to compounds HT-15 and HT-16 as disclosed by the Applicant, and one of Applicant's preferred compounds, the property of a hole mobility of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer μh(cHT3) is larger than 1.0 x 10-5 cm2/Vs is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Ha in view of Baranoff appears silent with respect to the property of an energy level of a highest occupied molecular orbital of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer HOMO(cHT3) is -5.6 eV or less.
The instant specification recites in Table 23 on page 369 that HT-15 and HT-16, which are similar in structure to the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, have a HOMO level of -5.72 eV and -5.73 eV, respectively.  Additionally, as noted above the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 is equivalent to the preferred instant compound HT-82 (see page 312 of the specification).  Since Ha teaches the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
  , a similar structure to compounds HT-15 and HT-16 as disclosed by the Applicant, and one of Applicant's preferred compounds, the property of an energy level of a highest occupied molecular orbital of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer HOMO(cHT3) is -5.6 eV or less is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Ha in view of Baranoff appears silent with respect to the property of a hole mobility of the compound HTM4 in the second anode side organic layer μh(cHT2) is larger than 1.0 x 10-4 cm2/Vs.
The instant specification recites in Table 23 on page 369 that HT-14, which are similar in structure to the compound HTM4, has a hole mobility of 7.3 x 10-4 cm2/Vs.  Additionally, as noted above, the compound HTM4 is equivalent to the preferred instant compound HT-19 (see page 308 of the specification).  Since Ha teaches the compound HTM4, a similar structure to compound HT-19 as disclosed by the Applicant, and one of Applicant's preferred compounds, the property of a hole mobility of the compound HTM4 in the second anode side organic layer μh(cHT2) is larger than 1.0 x 10-4 cm2/Vs is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Ha in view of Baranoff appears silent with respect to the property of an energy level of a highest occupied molecular orbital of the compound HTM4 in the second anode side organic layer HOMO(cHT2) and an energy level of a highest occupied molecular orbital of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer HOMO(cHT3) satisfy a relationship of HOMO(cHT2) < HOMO(cHT3).
The instant specification recites in Table 23 on page 369 that HT-15 and HT-16, which are similar in structure to the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, have a HOMO level of -5.72 eV and -5.73 eV, respectively, and teaches that HT-14, which is similar in structure to the compound HTM4, has a HOMO level of -5.55 EV, which is lower than the HOMO levels of compounds HT-15 and HT-16.  Additionally, as noted above the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 is equivalent to the preferred instant compound HT-82 (see page 312 of the specification) and the compound HTM4 is equivalent to the preferred instant compound HT-19 (see page 308 of the specification). Since Ha teaches the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
  , a similar structure to compounds HT-15 and HT-16, as disclosed by Applicant, and Ha teaches compound HTM4, a similar structure to compound HT-14, as disclosed by the Applicant, and both are among Applicant's preferred compounds, the property of an energy level of a highest occupied molecular orbital of the compound HTM4 in the second anode side organic layer HOMO(cHT2) and an energy level of a highest occupied molecular orbital of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer HOMO(cHT3) satisfy a relationship of HOMO(cHT2) < HOMO(cHT3) is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Ha in view of Baranoff appears silent with respect to the property of a singlet energy of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer is larger than 3.12 eV.
The instant specification recites in Table 23 on page 369 that HT-15 and HT-16, which are similar in structure to the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
, have a singlet energy S1 of 3.18 eV and 3.26 eV, respectively.  Additionally, as noted above the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 is equivalent to the preferred instant compound HT-82 (see page 312 of the specification).  Since Ha teaches the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
  , a similar structure to compounds HT-15 and HT-16 as disclosed by the Applicant, and one of Applicant's preferred compounds, the property of a singlet energy of the compound 
    PNG
    media_image1.png
    128
    127
    media_image1.png
    Greyscale
 in the third anode side organic layer is larger than 3.12 eV is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

The modified device of Ha in view of Baranoff meets claims 1–2, 4–9, 11–12, 14, 18, 20–22, 23–26, and 30.


Claims 3, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. KR-20170134163-A (referred to as "Ha-KR"), and machine translation (referred to as "Ha-MT") in view of Baranoff et al. Dalton Trans., 2015, 44, 8318 as applied to claim 1 and further in view of Ye et al. US-20210159418-A1 (hereafter "Ye").
Regarding claim 3, Ha in view of Baranoff teaches the modified device as discuss above with respect to claim 1.
Ha in view of Baranoff does not specifically disclose a device as discussed above wherein the layer corresponding to the claimed third anode side organic layer has a film thickness in a range from 20 nm to 60 nm.
Ye teaches an organic light emitting device with multiple hole transporting layers (¶ [0008]).  Ye teaches that when the thickness of the HTL is from about 30 to about 1,000 Å (3 to 100 nm), satisfactory hole transport-characteristics may be achieved without a substantial increase in driving voltage (¶ [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Ha in view of Baranoff to observe the ranges taught by Ye, based on the teaching of Ye.  The motivation for doing so would have been to achieve satisfactory hole transport-characteristics without a substantial increase in driving voltage, as taught by Ye.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to adjust within the ranges taught by Ye such that the layer corresponding to the claimed third anode side organic layer has a film thickness in a range from 20 nm to 60 nm.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Regarding claims 15 and 19, Ha in view of Baranoff teaches the modified device as discuss above with respect to claim 1.
Ha in view of Baranoff does not specifically disclose a device as discussed above wherein a total of a film thickness of the first anode side organic layer, a film thickness of the second anode side organic layer, a film thickness of the third anode side organic layer, and a film thickness of the fourth anode side organic layer is 150 nm or less.
Ye teaches an organic light emitting device with multiple hole transporting layers (¶ [0008]).  Ye teaches that when the thickness of the hole transport region HTR is from 100 to 10,000 Å (10 to 1,000 nm), and the thickness of the HIL and the thickness of the HTL is from about 30 to about 1,000 Å (3 to 100 nm), satisfactory hole transport-characteristics may be achieved without a substantial increase in driving voltage (¶ [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Ha in view of Baranoff to observe the ranges taught by Ye, based on the teaching of Ye.  The motivation for doing so would have been to achieve satisfactory hole transport-characteristics without a substantial increase in driving voltage, as taught by Ye.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to adjust within the ranges taught by Ye such that the total of a film thickness of the first anode side organic layer, a film thickness of the second anode side organic layer, a film thickness of the third anode side organic layer, and a film thickness of the fourth anode side organic layer is 150 nm or less.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Regarding claim 17, Ha in view of Baranoff teaches the modified device as discuss above with respect to claim 1.
Ha in view of Baranoff does not specifically disclose a device as discussed above wherein a ratio of a film thickness of the second anode side organic layer to a film thickness of the third anode side organic layer satisfies a relationship of 0.75 < TL3/TL2 < 3.0, where TL2 is a film thickness of the second anode side organic layer, TL3 is a film thickness of the third anode side organic layer, and a unit of the film thickness is denoted by nm.
Ye teaches an organic light emitting device with multiple hole transporting layers (¶ [0008]).  Ye teaches two hole-transporting layers wherein the thickness of the first hole transport layer T1, which is closer to the emitting region, and the thickness of the second hole transport layer T2, which is closer to the anode, satisfy the relationship of 1 ≤ T2/T1 ≤ 3 (¶ [0066]), which corresponds to 1/3 ≤ T1/T2 ≤ 1. Ye teaches that the device exhibits excellent luminous efficiency (¶ [0006]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Ha in view of Baranoff to observe the ranges taught by Ye, based on the teaching of Ye.  The motivation for doing so would have been to obtain a device which exhibits excellent luminous efficiency, as taught by Ye.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to adjust within the ranges taught by Ye to arrive at a ratio within the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. KR-20170134163-A (referred to as "Ha-KR"), and machine translation (referred to as "Ha-MT") in view of Baranoff et al. Dalton Trans., 2015, 44, 8318 as applied to claim 1 and further in view of Forrest et al. US-20110248249-A1 (hereafter "Forrest").
Regarding claim 10, Ha in view of Baranoff teaches the modified device as discuss above with respect to claim 1.
Ha in view of Baranoff does not specifically disclose a device as discussed above further comprising two or more emitting units and at least one charge generating layer disposed between the two or more emitting units, wherein at least one of the two or more emitting units is a first emitting unit comprising the hole transporting zone as a first hole transporting zone and the emitting region as a first emitting region.
Forrest teaches a stacked OLED in which individual red (R), green (G) and blue (B) sub-elements are vertically stacked and electrically connected by transparent charge-generating layers (CGL) such that the combined emissions provide a white emission from the stacked device (¶ [0012]). Forrest teaches that this allows the construction of bright and efficient WO LEDs that exhibit a high color rendering index (¶ [0003]) and that white organic light-emitting diodes (WOLEDs) have shown their potential as a new generation of solid-state lighting sources (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Ha in view of Baranoff to further comprise two additional emitting units with transparent charge-generating layers (CGL) therebetween such that at least one of the emitting units is a first emitting unit comprising the hole transporting zone as a first hole transporting zone and the emitting region as a first emitting region, based on the teaching of Forrest.  The motivation for doing so would have been to construct bright and efficient WOLEDs that exhibit a high color rendering index for use as a solid-state lighting sources, as taught by Forrest.
Ha in view of Baranoff and Forrest does not specifically disclose a device as discussed above wherein at least one of the other the light-emitting layer comprises a fluorescent substance and an organic compound.  However, Ha teaches that the light emitting material of the light emitting layer is preferably a material having good quantum efficiency for fluorescence or phosphorescence (Ha-MT, page 15, lines 8–11), that the light emitting layer may include a host material and a dopant material (Ha-MT, page 15, line 15), and that examples of the dopant include aromatic amine derivatives, styrylamine compounds, boron 21 complexes, fluoranthene compounds, and metal complexes (Ha-MT, page 15, lines 21–22).
Therefore, given the teachings of Ha, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form at least one of the other the light-emitting layer comprises a fluorescent substance and an organic compound  from one of the categories disclosed by Ha, because Ha teaches the light-emitting layer may suitably comprise a material having good quantum efficiency for fluorescence or phosphorescence.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the light-emitting layer of the device of Ha and possess the benefits as described above taught by Ha.  See MPEP 2143.I.(B).

Regarding claim 27, Ha in view of Baranoff teaches the modified device as discuss above with respect to claim 1.
Ha in view of Baranoff does not specifically disclose a device as discussed above further comprising two or more emitting units and at least one charge generating layer disposed between the two or more emitting units, wherein at least one of the two or more emitting units is a first emitting unit comprising the hole transporting zone as a first hole transporting zone and the emitting region as a first emitting region.
Forrest teaches a stacked OLED in which individual red (R), green (G) and blue (B) sub-elements are vertically stacked and electrically connected by transparent charge-generating layers (CGL) such that the combined emissions provide a white emission from the stacked device (¶ [0012]). Forrest teaches that this allows the construction of bright and efficient WO LEDs that exhibit a high color rendering index (¶ [0003]) and that white organic light-emitting diodes (WOLEDs) have shown their potential as a new generation of solid-state lighting sources (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Ha in view of Baranoff to further comprise two additional emitting units with transparent charge-generating layers (CGL) therebetween such that at least one of the emitting units is a first emitting unit comprising the hole transporting zone as a first hole transporting zone and the emitting region as a first emitting region, based on the teaching of Forrest.  The motivation for doing so would have been to construct bright and efficient WOLEDs that exhibit a high color rendering index for use as a solid-state lighting sources, as taught by Forrest.

Claims 28–29 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. KR-20170134163-A (referred to as "Ha-KR"), and machine translation (referred to as "Ha-MT") in view of Baranoff et al. Dalton Trans., 2015, 44, 8318 as applied to claim 1 and further in view of Kawamura et al. US-20180019428-A1 (hereafter "Kawamura").
Regarding claims 28–29, Ha in view of Baranoff teaches the modified device as discuss above with respect to claim 1.
Ha in view of Baranoff does not specifically disclose a device as discussed above wherein the device comprises: a blue-emitting organic EL device as a blue pixel; a green-emitting organic EL device as a green pixel; and a red-emitting organic EL device as a red pixel, wherein the blue pixel, the green pixel, and the red pixel respectively comprise, as the blue-emitting organic EL device, the green-emitting organic EL device, and the red-emitting organic EL device, the organic electroluminescence device as discussed above, the emitting region in the blue-emitting organic EL device is a blue emitting region provided between the anode and the cathode, the emitting region in the green-emitting organic EL device is a green emitting region provided between the anode and the cathode, the emitting region in the red-emitting organic EL device is a red emitting region provided between the anode and the cathode, and the first anode side organic layer, the second anode side organic layer, and the third anode side organic layer are provided between the anode and the blue emitting region, the green emitting region, and the red emitting region in a shared manner across the blue-emitting organic EL device, the green-emitting organic EL device, and the red-emitting organic EL device.
Kawamura teaches an organic light-emitting apparatus of a FIG. 1

    PNG
    media_image14.png
    590
    899
    media_image14.png
    Greyscale
wherein a first pixel 10, a second pixel 20 and a third pixel 30. In the first exemplary embodiment, the first pixel 10, the second pixel 20 and the third pixel 30 of the organic EL light emitting apparatus 1 are provided in parallel (¶ [0021]) and the first pixel 10 emits a green light, the second pixel 20 emits a blue light, and the third pixel 30 emits a red light (¶ [0021]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the first second and third pixels of organic light-emitting apparatus of Kawamura out of the modified device of Ha in view of Baranoff, such that the first anode side organic layer, the second anode side organic layer, and the third anode side organic layer are provided between the anode and the blue emitting region as common layers, because one of ordinary skill in the art would reasonably have expected the elements of the organic light-emitting apparatus of Kawamura and the modified device of Ha to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ye et al. US-20210159418-A1, cited on the IDS of 10/26/2021 teaches an organic light emitting diode including a hole transport region, wherein the hole transport region includes: a first hole transport layer having a first is refractive index; and a second hole transport layer which has a second refractive index greater than the first refractive index and is disposed on the lower portion of the first hole transport layer (¶ [0008]); and
Lee et al. US-20210226086-A1, cited on the IDS of 10/26/2021 teaches a light emitting element including, a hole transport region, wherein the hole transport region includes a first hole transport layer disposed adjacent to the first electrode and having a first refractive index, a second hole transport layer disposed adjacent to the emission layer and having a second refractive index, and a third hole transport layer disposed between the first hole transport layer and the second hole transport layer and having a third refractive index greater than each of the first refractive index and the second refractive index (¶ [0007]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786